ORDER
PER CURIAM.
Appellant, Hunter Woodard (“Movant”), appeals from the judgment of the Circuit Court of the City of St. Louis denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Following a jury trial, Movant was convicted of two counts of first degree robbery, section 569.020 RSMo (2000),1 and two counts of armed criminal action, section 571.015. Movant was sentenced to concurrent terms of twenty years imprisonment on each of the four counts. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).

. All statutory references are to RSMo 2000 unless otherwise indicated.